Citation Nr: 1825778	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

When the Veteran filed his claim of entitlement to a compensable rating for right ear hearing loss disability in March 2013, he asked VA to obtain pertinent VA outpatient treatment records from the Corpus Christie Veterans Outpatient Clinic.  He said that he had been seen at that facility for increased hearing loss and he was given hearing aids.  Those records are not on file.  The Veteran takes issue with the missing records as is noted in a Report of General Information dated in August 2014, and in the substantive appeal that he filed in September 2014.  In addition, the Veteran's representative discussed the missing records in his written argument in March 2018.  He indicated that although the Veteran was afforded a QTC audiological evaluation in November 2013, he was still entitled to have the identified VA audiological outpatient records reviewed as part of his increased rating claim.  The Board agrees.

Under the Veterans Claims Assistance Act of 2000, VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  Moreover, VA will end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  In addition, if requested by VA, the claimant must provide enough information to identify and locate the exiting record(s), including the custodian or agency holding the record(s) and the approximate time frame covered by the record(s).  38 C.F.R. § 3.159(c)(2)(i).  A review of the record shows that the RO made a general request for VA treatment records in December 2017, but that no progress notes were found.  

In light of the facts of this case, another attempt should be made to obtain the missing, identified VA audiological records.  Before making the request, the RO should obtain additional information from the Veteran regarding the dates of audiological testing and treatment at the Corpus Christie Veterans Outpatient Clinic as well as any other facility where he received treatment.  

Lastly, in light of the necessity of this remand and the fact that it has been over four years since the Veteran was last evaluated for his right ear hearing loss, he should be afforded a new audiological evaluation.  38 U.S.C. § 5103A(d).

In light of the foregoing, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the approximate dates of audiological treatment and examination that he received at the Corpus Christie Veteran's Outpatient Clinic as well as any other treatment facility he was treated at.

2.  Obtain all outstanding, pertinent VA treatment records, including, but not limited to, treatment at the Corpus Christie Veterans Outpatient Clinic.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

3.  Thereafter, schedule the Veteran for a VA audiological evaluation to determine the severity of his right ear hearing loss disability.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's right ear hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.  The examiner must provide a complete rationale for all opinions stated.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




